Citation Nr: 1451723	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to January 6, 2011, for the grant of service connection for tinnitus, to include on the basis of clear and unmistakable error (CUE) in a January 1989 rating decision.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before a Decision Review Officer in September 2011 and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2013.  A transcript is of record.


FINDINGS OF FACT

1.  A January 1989 rating decision denied service connection for tinnitus.  
 
2.  The Veteran did not submit a timely Notice of Disagreement (NOD) to the January 1989 rating decision within a year of notification.
 
3.  The Veteran filed a claim to reopen his claim for service connection for tinnitus that was received by the RO on January 6, 2011.  

4.  Between the time of the January 1989 denial and the January 6, 2011 claim, there is no evidence of a formal claim, informal claim, or written intent to file a claim for service connection for tinnitus.    

5.  A June 2011 rating decision granted service connection for tinnitus effective January 6, 2011.

6.  The unappealed January 1989 rating decision, which denied service connection for tinnitus, considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.
CONCLUSION OF LAW

The criteria for an effective date earlier than January 6, 2011 for the grant of service connection for tinnitus, to include on the basis of CUE in a January 1989 rating decision, are not met.  38 U.S.C.A. §§ 5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.400, 20.200, 20.201, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

The Board notes that the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of service connection for tinnitus.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements have been obtained. 

To the extent the resolution of this appeal is based upon whether prior decisions were the product of CUE, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) and a video conference hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and VLJ asked specific questions directed at identifying whether the Veteran met the criteria for an earlier effective date, to include on the basis of clear and unmistakable error (CUE) and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Earlier Effective Date Claim

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a). 

The Veteran filed a claim for service connection for tinnitus in September 1988.  The RO denied the claim in a January 1989 rating decision.  The Veteran did not file a timely notice of disagreement (NOD) within one year of the rating decision.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2013).  Therefore, the January 1989 rating decision became final.  

The Veteran filed a claim to reopen his claim for service connection for tinnitus on January 6, 2011.  A June 2011 rating decision reopened and granted the Veteran's claim for service connection for tinnitus with an effective date of January 6, 2011. This is the date that his claim to reopen was received by the RO and the earliest possible and appropriate effective date for the grant of service connection for tinnitus, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  

The Veteran contends in a July 2011 statement from his social worker and at his September 2011 DRO hearing that he did not receive notice of the January 1989 rating decision denying his claim for service connection for tinnitus until 2011, and therefore was unable to timely file an appeal.  However, the claims file contains a letter dated February 3, 1989 notifying the Veteran that his claim for service connection for tinnitus was denied.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties, unless there is clear evidence to the contrary.  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  This presumption has not been rebutted.

In Rudd v. Nicholson, the Court held that a freestanding claim of entitlement to an earlier effective date would vitiate the rule of finality and as such is not proper.  20 Vet. App. 296, 297-300 (2006).  As the Veteran filed the current claim for an earlier effective date long after the January 1989 rating decision became final, this earlier claim cannot serve as the basis for establishing the effective date for the award of service connection.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.

At his September 2011 DRO hearing, the Veteran contended that the January 1989 rating decision contained CUE.  To ascertain whether CUE is present in a prior decision, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  In addition, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Lastly, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  It is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The January 1989 rating decision denied service connection for tinnitus on the basis that the service treatment records showed no complaints, treatments, or hospitalization for tinnitus and the record did not establish that the Veteran's tinnitus was incurred in or aggravated by service.  At the time of this rating decision, the pertinent evidence of record consisted primarily of the Veteran's service treatment records and a December 1988 VA examination.  

A review of the service treatment records shows that the January 1989 rating decision accurately stated that there were no complaints, treatments, or hospitalization for tinnitus during service.  The only evidence of tinnitus was a post-service complaint of tinnitus at the December 1988 VA examination.  This complaint was considered in the January 1989 rating decision.  Evidence of tinnitus six years after service does not support a conclusion that tinnitus was incurred in service.  

Considering the evidence available at the time of the RO's January 1989 rating decision, along with the legal authority then in effect, the Board finds that such RO decision was reasonably supported by the evidence then of record and prevailing legal authority, and the decision was not undebatably erroneous.  Under such circumstances, the January 1989 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).








	(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than January 6, 2011 for the grant of service connection for tinnitus, to include on the basis of clear and unmistakable error (CUE) in a January 1989 rating decision, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


